DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12, 14-19 allowed.

The following is an examiner’s statement of reasons for allowance:

	The following is a statement of reasons for the indication of allowable subject matter: The prior art of record (in particular, Nonaka [U.S. PG Publication No. 2018/0322624] and Mahesh et al. [U.S. PG Publication No. 2007/0129626]) do not disclose, with respect to claim 1, an imaging plan system as provided in claim 1 which then further acquires an actual size of portions of the structure which are to be imaged, from this the plurality of images which are captured of the structure are combined to create a panoramic image which is then itself used to identify uncaptured areas of the structure based on the actual size which was earlier acquired, finally a new imaging plan is then set in order to properly capture those areas which were identified as uncaptured. Similarly, for claim 14 a full-view image of the structure is acquired and compared to the plurality of sub-images which were previously acquired of the structure in order to identify uncaptured areas, a new imaging plan is then generated which corresponds to the uncaptured areas. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483